DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-8 as originally filed on December 3, 2018, are currently pending and have been considered below.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Claim 1:
	an extraction unit configured to extract one or more target vehicles which are not being shared within a predetermined time range from a current time. . . 
	an inquiry unit configured to notify a request user who requests pickup and delivery of the luggage of position information. . .
	a determination unit configured to determine a pickup and delivery place and a pickup and delivery time of the luggage. . . 
Claim 2:
	the extraction unit is configured to extract the one or more target vehicles based on predetermined pickup and delivery information on the luggage. . . 
Claim 3:
	occupancy rate information acquiring unit configured to acquire occupancy rate information on the one or more target vehicles. . . 
	the inquiry unit is configured to notify the request user of a part or all of a time zone in which an occupancy rate is equal to or less than a predetermined occupancy rate. . . 
Claim 4:
	the inquiry unit is configured to inquire of the request user such that one of a plurality of accessible times. . . 
Claim 5:
	the extraction unit is configured to extract the target vehicle  instead of the predetermined place. . . 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above listed claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that no corresponding structure is described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation (112(b) rejections below).
Since no corresponding structure has been outlined in the specification for the aforementioned limitations which invoke 35 U.S.C. 112(f), the following interpretations have hereby been given to these limitations:
The following terms have been interpreted as one or more computer processors:
	an extraction unit 
	an inquiry unit 
	a determination unit
	an occupancy rate information acquiring unit
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As outlined above, each of claims 1-5 has at least one limitation which has been interpreted under 35 U.S.C. 112(f) in the form of various “units” which perform certain tasks. Neither the claims themselves nor the specification provides sufficient structure for any of these limitations which invoke 35 U.S.C. 112(f). While paragraphs [0091, 0093, 0099-0100, 0102, 0103] of the specification mention various units, they do not define any structural components which comprise the units. Nor do they give a description of structural components which perform the tasks attributed to the various units. Because neither the specification nor the claims themselves disclose corresponding structure for the material or act that performs the claimed function of the various “units” recited above, claims 1-5 are rejected under 35 U.S.C. 112(a). See MPEP 2181(IV)
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) because they recite the aforementioned limitations which invoke 35 U.S.C. 112(f) and do not disclose corresponding structure which performs the recited functions. As outlined above with respect to the 35 U.S.C. 112(a) rejection of these claims, neither the claims themselves nor the specification describes such a structure. If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181(II). Thus, claims 1-5 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor, joint inventor, or applicant regards as the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claims 1 and 6, the claim recites the limitation "the target vehicle". Examiner notes there is recitation of extracting one or more target vehicles, which is different from “the target vehicle”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner will interpret “the target vehicle” as “a target vehicle”.
In regards to Claim 5 and 8, the claim recites the limitation "the target vehicle". Examiner notes there is recitation of extracting one or more target vehicles, which is different from “the target vehicle”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner will interpret “the target vehicle” as “a target vehicle”.
Claims 2-5 and 7-8 depend from claims 1 and 6 respectively, discussed above and do not cure its deficiencies.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for pickup and delivery of packages to a vehicle.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “extract one or more target vehicles which are not being shared within a predetermined time range from a current time and which are usable for pickup and delivery of the luggage, from among a plurality of vehicles based on a current position of a pickup and delivery user who picks up and delivers the luggage; notify a request user who requests pickup and delivery of the luggage of position information of the extracted target vehicle and an accessible time which is within the predetermined time range and at which the target vehicle is accessible and to inquire of the request user about whether to pick up and deliver the luggage at the target vehicle; and determine a pickup and delivery place and a pickup and delivery time of the luggage based on an inquiry result” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (extraction unit, inquiry unit and determination unit of claim 1) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-8 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (extraction unit, inquiry unit and determination unit).  The extraction unit, inquiry unit and determination unit in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-5 and 7-8 are also directed to same grouping of methods of organizing human activity.  The additional elements of the extraction unit (claims 2 and 5), inquiry unit (claims 3-4), occupancy rate information acquiring unit (claim 3), amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.


Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rathod et al (US Patent Application Publication No. 20170293950 - hereinafter Rathod) in view of Kitagawa et al (US Patent Application Publication No. 20160048777 - hereinafter Kitagawa).
Re. claim 1, Rathod teaches:
A pickup and delivery control system configured to perform pickup and delivery of luggage at a vehicle shared in carsharing, the pickup and delivery control system comprising: 
an extraction unit configured to extract one or more target vehicles which are not being shared within a predetermined time range from a current time and which are usable for pickup and delivery of the luggage, from among a plurality of vehicles based on a current position of a pickup and delivery user who picks up and delivers the luggage; [Rathod; ¶133 shows available vehicles nearby a user as it displays to the requesting user via map like figure on the user interface as it states “show nearest vehicles on map surround user's or service provider's current or selected location”. Further, shows in Fig. 2 and ¶25 it is not only for delivery of an individual from a pick up location to a delivery location, but the service is also for goods as it states package delivery in ¶25 as it states “application can be configured to communicate with an on-demand service system that presents contextual service between users and service providers” ¶25 also states an example such as “user can request food to be delivered to his or her office, and the on-demand service system can present available food providers that satisfy the user's preferences and enable user to select and directly order to a food provider to perform the service. The user is enabled, via the user interface features, to make different selections for viewing specified information and for requesting different on-demand service options based on the user selections”. Then, Fig. 2 states in section 221 or “Looking for On-demand Service providers” delivery of luggage such as food and grocery delivery, package delivery, local meals. ¶28 mentions the vehicle selection for a current time by stating “User can view or analyze details of or communicate with multiple service providers to search, match, compare, negotiate, identify & select best matched and then send request or book or send indication to cab or service provider(s) at present or at particular date & time”. Lastly, ¶26 states selection is made based on user location].
an inquiry unit configured to notify a request user who requests pickup and delivery of the luggage of position information of the extracted target vehicle […]; and [Rathod; ¶65 mentions send/receive notification preferences such as “system 100 can use data provided by an on-demand service searching & providing/consuming service system, data provided by other components of the mobile computing device, and information provided by a user in order to present user interface features and functionality for enabling the user to view, search, match, filter, identify or determine location and estimate time to arrive or reach, notify, book, transact and request an on-demand service”. Then, ¶133 shows position information of extracted target vehicles as it shows available vehicles nearby a user as it displays to the requesting user via map like figure on the user interface as it states “show nearest vehicles on map surround user's or service provider's current or selected location”].
an inquiry unit configured to notify a request user who requests pickup and delivery of the luggage of an accessible time which is within the predetermined time range and at which the target vehicle is accessible […]; [Rathod; ¶31-¶32 shows the time aspect as the user is notified on the user interface of drivers with vehicles that are available/accessible within particular duration or date & time and also nearest to their current location such as “enabling user(s) or service provider(s) to view, search, match, navigate, browse, filter & select online, available or available within particular duration or date & time and nearest to their current or matched or selected or navigated location specific user(s) and/or service provider(s) or updated user(s) and/or service provider(s) and enable user to send indication of interest or non-interest of consuming service”. The vehicle will be accessible as the vehicle that is selected is selected to obtain package/food delivery from one location and deliver to the desired destination as showed earlier in ¶25].
an inquiry unit configured to notify a request user who requests pickup and delivery of the luggage […] to inquire of the request user about whether to pick up and deliver the luggage at the target vehicle; [Rathod; ¶31 shows the ability for the consumer to accept or reject the service provider, this shows “the request user about whether to pick up and deliver the luggage at the target vehicle” as there is acceptance to the service provider as it states “enable user to send indication of interest or non-interest of consuming service, send request to service providers, accept or reject service provider, identify estimated time of arrival, real-time identify updated location of service provider on map and service provider can also send indication of interest of providing service, accept or reject request of prospective consumers of service of service provider, identify estimated time of reach at one or more prospective consumers, real-time identify updated location of one or more prospective consumers on map”, similarly the service provider also has the ability to accept or reject the consumer request, both options shown in emphasis].
Rathod doesn’t teach, Kitagawa teaches:
a determination unit configured to determine a pickup and delivery place and a pickup and delivery time of the luggage based on an inquiry result from the inquiry unit.  [Kitagawa; ¶56 and Fig. 3, first the user in box 51 inputs their information in regards to the desired date and time, pickup and drop off location, the reservation then provides the determined result in box 52 which presents to the user the pickup/drop-off locations, along with a time for pickup/drop-off. The determination is further shown in ¶57 as it states "vehicle trip is a vehicle indicated by a combination of a date and a time period, and in primary, is determined by the desired date and time entered on the screen 51. In the case where a plurality of vehicle trips is available to a user's reservation request, one of the available vehicle trips is determined with a predetermined method (for example, a vehicle trip with more empty seats)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kitagawa in the system of Rathod, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “leads to facilitating the efficient operation of the demand responsive transport system while decreasing the number of vehicle trips”, [Kitagawa; ¶42].

Re. claim 2, Rathod in view of Kitagawa teaches pickup and delivery control system according to claim 1.
Rathod further teaches:
wherein the extraction unit is configured to extract the one or more target vehicles based on predetermined pickup and delivery information on the luggage.  [Rathod; Fig. 2 shows user interface where user selects their location at 205, then again at 218 they can select pickup/drop off location, then towards the bottom of the interface an option can be selected to “show nearest” which is further presented in ¶133 as the nearest providers are displayed to the user via a map interface as it states “User interface or dynamically presented or real-time updated map 400 shows updated online prospective users or consumers or passengers and/or online and available and/or nearest one or more types of service providers or service providers e.g. show nearest vehicles on map surround user's or service provider's current or selected location”].

Re. claim 4, Rathod in view of Kitagawa teaches pickup and delivery control system according to claim 1.
Rathod further teaches:
wherein the inquiry unit is configured to inquire of the request user such that one of a plurality of accessible times belonging to the predetermined time range is selected.  [Rathod; ¶28 and ¶30-¶31 shows user selecting the one that best suits them as “User can view or analyze details of or communicate with multiple service providers to search, match, compare, negotiate, identify & select best matched and then send request or book or send indication to cab or service provider(s) at present or at particular date & time”].

Re. claim 6,
Method of claim 6 substantially mirrors the system of claim 1.

Re. claim 7,
Method of claim 7 substantially mirrors the system of claim 2.
	

Claims 3 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rathod in view of Kitagawa in view of Xi et al (US Patent Application Publication No. 20180260787 - hereinafter Xi).
Re. claim 3, Rathod in view of Kitagawa teaches pickup and delivery control system according to claim 2.
Rathod doesn’t teach, Xi teaches:
further comprising an occupancy rate information acquiring unit configured to acquire occupancy rate information on the one or more target vehicles within the predetermined time range from the current time, [Xi; ¶23 shows riders creates their ride trips and one of the criteria is the “travel time window” for the predetermined time range from the current time. Further, ¶60 provides the determination for vehicle capacity per the rider’s ride request such as “block 105 may further include receiving, retrieving or otherwise determining a seating capacity sufficient to accommodate the prospective rider's ride request, and contemporaneously determining which of the available drivers do/do not have available seating capacity sufficient for the seating capacity of the ride request”].
wherein the inquiry unit is configured to notify the request user of a part or all of a time zone in which an occupancy rate is equal to or less than a predetermined occupancy rate as the accessible time when the time zone in which the occupancy rate is equal to or less than the predetermined occupancy rate is included in the predetermined time range.  [Xi; ¶64-¶66 will then show providing the request user who is the prospective rider a notification for their match with a driver which includes the rider preferences with their travel time window as shown in ¶23 along with the capacity rate shown in ¶60 all taken into consideration to process and prioritize the drivers].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Xi in the system of Rathod in view of Kitagawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Re. claim 8,
Method of claim 8 substantially mirrors the system of claim 3.

Claims 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rathod in view of Kitagawa in view of Wilkinson et al (US Patent Application Publication No. 20180315013 - hereinafter Wilkinson).
Re. claim 5, Rathod in view of Kitagawa teaches pickup and delivery control system according to claim 1.
Rathod doesn’t teach, Wilkinson teaches:
the luggage is scheduled to be picked up and delivered at a predetermined place associated with the request user by a pickup and delivery user; and [Wilkinson; ¶32 shows that the customer when submitting their retail order that it can be delivered to a physical address, prior to later showing in ¶33 that they can change the destination for their delivery to the vehicle, as they state in ¶32 “during a submission of the retail order, the customer may include a location corresponding to an address with the retail order. The address may correspond to a physical address of a house, a workplace, or a place the customer may choose to have delivered, at a particular time, retail items associated with the retail order”, which is then later showed in ¶33 that an address change can be changed].
the extraction unit is configured to extract the target vehicle instead of the predetermined place as a new pickup and delivery place of the luggage when a request for changing the pickup and delivery place of the luggage from the predetermined place is issued from the request user. [Wilkinson; ¶33 shows the customer when they’re not able to accept the order, they modify their order to be picked up and delivered to a vehicle such as “when the customer may be unable to personally receive the retail items and, instead, decide for the delivery agent 116 to deliver them into the portable retail container 200, the customer may communicate his/her decision to a retail store associated with the retail order and/or the delivery agent 116 via the electronic device 118. Alternatively or in addition to, the customer may modify the retail order, which updates the delivery instructions and/or the delivery destination provided to the delivery agent 116. Having the option of delivering retail items into the portable retail container 200 provides the benefit of convenient and secure delivery of retail items when the customer is, for example, at work”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Wilkinson in the system of Rathod in view of Kitagawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “having the option of delivering retail items into the portable retail container provides the benefit of convenient and secure delivery of retail items when the customer is, for example, at work”, [Wilkinson; ¶33].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628